Exhibit 10.1

 

 

 

 

 

Picture 2 [itg20180331ex1015834ce001.jpg]

 

Picture 3 [itg20180331ex1015834ce002.jpg]

Picture 4 [itg20180331ex1015834ce003.jpg]

 

March 1, 2018

 

James P. Selway III

***

 

Dear Jamie,

 

As you know, your employment with ITG Inc. (“ITG” or the “Company”) will
terminate effective March 9, 2018 (the “Separation Date”) by mutual agreement.

You will receive: (i) a final paycheck, which will include a payment for all
unpaid wages you have earned through the Separation Date, less any applicable
deductions and withholdings; and (ii) a payment for the value of your accrued
but unused vacation, less any applicable deductions and withholdings.

Although your group health insurance coverage will end on the last day of the
month in which your employment terminates, you may be eligible to continue that
coverage pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).  Information concerning your
rights under COBRA will be sent to you separately.  If you have any questions in
that regard, please contact Human Resources at 212.588.4222. All other benefits,
including life insurance and short and long-term disability, will cease upon the
Separation Date.  If you are a participant in the Investment Technology Group,
Inc. 401(K) Plan, you will cease to participate in that plan as of the
Separation Date.  A contribution to the 401(K) plan (based on the historical
amount you have elected to contribute to such plan) will be deducted from your
final paycheck.  To the extent you have any vested stock options or shares, the
exercise of such options or shares shall remain governed by the terms,
conditions, and rules of the applicable plans, agreements, or certificates and
applicable law.

Although under no obligation to do so, the Company is also offering you the
opportunity to receive benefits pursuant to the terms and conditions set forth
in this separation and general release letter agreement (the “Agreement”).
Please read this Agreement carefully and, if you agree with and accept the terms
and conditions set forth herein, sign in the space provided below and return the
signed Agreement to the Company within the applicable Review Period (as defined
below).

*     *     *

1.            Benefits.  In exchange for entering into this Agreement and the
promises and consideration contained herein, including your release of all
claims against ITG as set forth below, ITG will provide you with the following
payments and benefits (together, the “Benefits”):

 

 





--------------------------------------------------------------------------------

 

 

 

(a)        Continued Vesting and Payment of Equity Awards.  Subject to the
approval of the Compensation Committee of the Board of Directors of Investment
Technology Group, Inc. and your compliance with the covenants in Section 4
below, you will continue to vest in:

(i)         all Stock Units, as defined in the 2007 Omnibus Equity Compensation
Plan (the “Equity Plan”), awarded to you pursuant to the Stock Unit Grant
Agreement between you and the Company dated 1/24/18, as if you continued in
employment with the Company on the applicable vesting date set forth in the
Stock Unit Grant Agreement, and the Stock Units will be distributed pursuant to
the terms of the Stock Unit Grant Agreement; provided that the Stock Unit Grant
(as that term is defined in the Stock Unit Grant Agreement) shall become
immediately vested in full (A) upon a change in control or (B) upon your death
or Disability (as that term is defined in the Stock Unit Grant Agreement); and

(ii)        all Basic Units, as defined in the Variable Compensation Stock Unit
Award Program Subplan (the “Equity Subplan”) and any Matching Units, as defined
in the Equity Subplan, awarded to you pursuant to the grant notices dated
11/12/15, 2/11/16,1/24/17 and1/24/18 under the Equity Subplan, as if you
continued in employment with the Company on each applicable vesting date set
forth in the grant notices, and the Basic Units and Matching Units will be
settled on the schedule set forth in Section 7(a)(i) and (ii) of the Equity
Subplan; provided that if (i) a change in control occurs prior to the applicable
settlement date and the change in control transaction constitutes a “change in
control event” within the meaning of such term under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), or (ii) you incur a
Disability (as defined in the Equity Subplan) or die prior to the applicable
settlement date, in either case, any remaining Basic Units and Matching Units
that have not yet vested and been settled shall be settled within 30 calendar
days following the date of the change in control, or within 60 calendar days of
your Disability or death, as applicable.  If a change in control occurs and the
change in control transaction is not a “change in control event” within the
meaning of such term under Section 409A of the Code, any remaining Basic Units
and Matching Units that have not yet been settled will not be settled upon the
change in control but will continue to be settled according to the schedule set
forth in Section 7(a)(i) and (ii) of the Equity Subplan.  In no event will you,
directly or indirectly, designate the calendar year of settlement.

(b)        Notwithstanding any continued vesting pursuant to the above, the
Company may claw back (recoup) the Stock Units and/or Basic and Matching Units
that vest after the date of this Agreement, or which remain unvested, if the
Compensation Committee of the Board of Directors of Investment Technology Group,
Inc. determines that you materially breached the Company’s Code of Business
Conduct and Ethics during your employment at the Company.  Such determination
must be made and communicated to you within three years after the date of this
Agreement. The amount you are required to repay the Company and which the
Company may recoup from you shall be the end of day market dollar value of the
Stock Units and/or Basic and Matching Units being clawed back on the date each
such unit vested and was





2

--------------------------------------------------------------------------------

 

 

 

delivered. The Compensation Committee will consider all factors it deems to be
relevant in determining any appropriate amounts to claw back and has the
discretion to determine the timing and form of recoupment.  The prevailing party
in any action, suit, arbitration, or other proceeding to claw back or recover
any amount pursuant to this section shall be entitled to recover all of its
reasonable attorneys’ fees and costs incurred in connection therewith.

(c)        Non-competition Payments.  ITG shall pay you a lump sum of $200,000
within thirty (30) calendar days of the Effective Date  (the “Non-Competition
Payment”).

(d)        COBRA Premium Payments.  If you properly elect to continue your group
health insurance coverage under COBRA, ITG will pay the full amount of your
first six (6) months of COBRA coverage.  Upon completion of the six (6) months
of COBRA coverage, ITG will cease contributing towards the cost of your COBRA
coverage.  Thereafter, you will be responsible for the full cost of any further
COBRA coverage.  Notwithstanding the foregoing, in the event you become eligible
for health insurance coverage through subsequent employment, ITG’s obligation to
pay the premium for your COBRA coverage will immediately cease as of the date of
such eligibility and you will be responsible for the full cost of any COBRA
coverage from that date forward.  You must notify ITG of such eligibility, by
contacting Human Resources, at 212.588.4222 or via email to ITG_HR@itg.com,
immediately upon becoming aware of such eligibility.  Notwithstanding the
foregoing, the Company reserves the right to restructure the foregoing COBRA
payment arrangement in any manner necessary or appropriate to avoid penalties or
negative tax consequences to the Company, any of its Affiliates (as defined
below), or you, as determined by the Company in its sole and absolute
discretion.

(e)        Compliance.  You acknowledge and agree that your promise to comply
with the covenants in Section 4 below (including, but not limited to, Section
4(e)) provide a material element of the consideration and inducement for the
Company to enter into this Agreement, and, therefore, that your breach of any of
these obligations shall constitute a material breach of this Agreement, and
that, in the event of any such breach (as determined by the Company in its
discretion), in addition to injunctive relief and any other damages: (i) any
Stock Units and/or Basic and Matching Units which have not vested as of the date
of such breach shall not vest, and shall terminate and be forfeited immediately,
as of the date of such breach, and, as of such date, you shall have no further
rights with respect thereto; and (ii) you shall forfeit and not receive, or if
already received, shall be obligated to repay the payments set forth in
Paragraph 1(b) in their entirety.

(f)         Withholdings.  The Company shall withhold all applicable taxes and
deductions from all payments and benefits provided under this Agreement.

(g)        Acknowledgment.  You acknowledge and agree that: (i) except as set
forth in this Agreement, you are not entitled to receive, and shall not receive,
any other





3

--------------------------------------------------------------------------------

 

 

 

payments or benefits from the Company or the ITG Released Parties (as defined
below); (ii) the Benefits and other consideration that you are receiving
pursuant to this Agreement exceed anything of value to which you would otherwise
be entitled, and constitute just and sufficient consideration for the waivers,
releases, and promises set forth herein; (iii) the consideration set forth in
this Agreement constitutes full accord and satisfaction for all amounts due and
owing to you, including, but not limited to, all salary, draw, incentive
compensation, commissions, bonuses, wages, overtime, expense reimbursements, or
other payments or forms of remuneration of any kind or nature; (iv) your
eligibility for, entitlement to, and accrual of any payments or benefits from
the Company, including, but not limited to, paid time off, expense
reimbursements, and any insurance or fringe benefits, terminated effective on
the Separation Date (unless otherwise stated herein); and (v) you reported to
the Company any and all work-related injuries, if any, incurred during your
employment.

2.            General Release.

(a)        Except as set forth in Section 3 below (which identifies claims
expressly excluded from this release), in exchange for entering into this
Agreement and the promises and consideration contained herein, including the
Benefits, you (on behalf of yourself and your spouse, domestic partner,
children, agents, assignees, heirs, executors, administrators, beneficiaries,
trustees, legal representatives, and assigns) hereby waive, release, and
discharge ITG and the ITG Released Parties from any and all claims, grievances,
injuries, liabilities, controversies, demands, debts, accounts, actions, causes
of action, obligations, and damages which you now have, ever have had, or may
have based upon or arising from any fact or set of facts, whether known or
unknown to you, contingent or otherwise, and whether specifically mentioned in
this Agreement or not, from the beginning of time until the date you execute
this Agreement.

Without limiting the generality of the foregoing, this is a general release and
includes, but is not limited to, the waiver, release, and discharge of:

· any claims or rights arising out of or relating in any way to your employment
relationship with the Company or other associations with the Company or any
termination thereof, including, but not limited to, any claim for wrongful
discharge; and

· any claims for breach of contract (express, implied, or otherwise),
negligence, defamation, or intentional tort; and

· any claims of alleged employment discrimination, harassment, or retaliation on
any basis, including, but not limited to, race, color, ethnicity, national
origin, age, gender, gender identity, pregnancy, disability (or perceived
disability), religion, sexual orientation, military status, whistleblower
status, familial status, or marital status; and

· any claims based upon or arising under the Age Discrimination in Employment
Act, 42 U.S.C. Section 1981, Title VII of the Civil Rights Act of 1964, the
Family and Medical Leave Act of 1993, the Employee Retirement Income Security
Act (including, but not





4

--------------------------------------------------------------------------------

 

 

 

limited to, claims for breach of fiduciary duty under ERISA), the Americans With
Disabilities Act, the New York State Human Rights Law, New York State
Constitution, New York Labor Law, New York Civil Rights Law, New York City Human
Rights Law, New York Executive Law, or any other federal, state, or local
constitutions, statutes, regulations, ordinances, or laws, including, but not
limited to, any and all laws or regulations prohibiting employment
discrimination, harassment, or retaliation.

You acknowledge that you may later discover facts different from, or in addition
to, those you now know or believe to be true with respect to your employment,
the separation of your employment (including the reasons for such separation),
and/or the claims released in this Agreement, and agree that the general release
set forth in this Section 2 shall be and remain in effect in all respects as a
complete and general release as to all matters released, notwithstanding any
such difference of additional facts.

(b)        For purposes of this Agreement, (i) the term “ITG Released Parties”
shall mean ITG’s current and former and direct and indirect parents,
subsidiaries, assigns, and Affiliates, and its or their respective predecessors,
successors, insurers and reinsurers, employee benefit plans (and the trustees,
administrators, fiduciaries, agents, representatives, insurers, and reinsurers
of such plans), and past and present directors, officers, employees,
representatives, shareholders, fiduciaries, agents, and attorneys, in their
individual and representative capacities, and their past and present heirs,
executors, administrators, and assigns; and (ii) the term “Affiliates” shall
mean any other company, directly or indirectly, controlling, controlled by, or
under common control with ITG.

3.            What You Are Not Releasing.  The general release in Section 2
above does not include a release of any rights or claims you may have: (a) to
unemployment, state disability, worker’s compensation, and/or paid family leave
insurance benefits, in accordance with applicable law; (b) to continuation of
your existing participation in an ITG-sponsored group health benefit plan under
COBRA; (c) to any vested benefits, as of the Separation Date, under any
ERISA-covered ITG employee benefit plan; (d) to any vested stock options or
vested shares, as of the Separation Date, the exercise of which shall remain
governed by the terms, conditions, and rules of the applicable plans, awards,
certificates, or agreements and applicable law; (e) that cannot be released by
private agreement; (f) that arise after the date you execute this Agreement; or
(g) under this Agreement.

4.            Your Continuing Obligations and the Protection of ITG’s Rights.

Subject to the provisions of Section 5 (Protected Conduct), you acknowledge and
agree as follows:

(a)        Return of Company Property.  You represent and warrant that, as of
the date you sign this Agreement: (i) you have returned to the Company any and
all Company property and equipment in your possession, custody, or control,
including, but not limited to, any and all computers, telephones, or other
electronic devices, identification cards,





5

--------------------------------------------------------------------------------

 

 

 

keys, credit cards, documents, notebooks, and files, as well as all Confidential
and Proprietary Information and Materials (as defined below), in any form; and
(ii) you have not retained any Confidential and Proprietary Information and
Materials on your personal computer or any other personal electronic device in
your possession, custody, or control.

(b)        Confidentiality.  You acknowledge and agree that, during the course
of your employment with ITG, you had access to trade secrets, patents,
copyrighted materials, proprietary computer software and programs, and other
confidential and proprietary information and materials of or about ITG and its
respective operations and customers (the “Confidential and Proprietary
Information and Materials”).  Such Confidential and Proprietary Information and
Materials shall include, without limitation, (i) marketing and business plans,
data, and strategies, (ii) existing and new or envisioned financial, investment
and trading plans, strategies, products, and data, (iii) financial, investment
and trading data, strategies, programs, and methods, (iv) lists of actual or
prospective customers and customer contracts, and (v) information and materials
developed from the foregoing information and materials.  Unless you shall first
secure the Company’s written consent, you shall not directly or indirectly
publish, disclose, market or use, or authorize, advise, hire, counsel, or
otherwise solicit or procure any other person or entity, directly or indirectly,
to publish, disclose, market, or use, any Confidential and Proprietary
Information and Materials, including any Confidential and Proprietary
Information and Materials of which you became aware or informed during your
employment with the Company, whether such information is in your memory or
embodied in writing or other form.  Such Confidential and Proprietary
Information and Materials are and shall continue to be the exclusive proprietary
property of ITG.  Upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of any Confidential and Proprietary
Information and Materials, you shall give prompt written notice to ITG, c/o
General Counsel, One Liberty Plaza, 165 Broadway, New York, NY 10006, so as to
permit ITG to protect its interests in confidentiality to the fullest extent
possible.

(c)        Non-Disparagement.  ITG agrees that, after the Effective Date, it
will instruct each member of the Operating Committee as of the Effective Date
(together, the “OpCo”) not to make any Disparaging remarks, comments, or
statements, whether written or oral, to any of ITG’s past, present, or future
customers, competitors, employees, or to any third party about you.  Nothing in
this Agreement shall, nor is intended to, discourage, prevent, or interfere with
ITG: (i) providing truthful testimony or information, as may be required by
applicable law, regulation, or legal process; or, (ii) exercising its right to
file a charge or complaint with or participate in an investigation conducted by
any self-regulatory organization or any federal, state, or local government
agency, authority, or legislative body.  You will not make any Disparaging
remarks, comments, or statements, whether written or oral, to any of ITG’s past,
present, or future customers, competitors, employees, or to any third party
about ITG or any of the ITG Released Parties.  For purposes of this Agreement,
“Disparaging” remarks, comments, or statements are those that are defamatory or
that, directly or indirectly, impugn the character, honesty, integrity,
morality, business acumen, or abilities in connection with any aspect of the
operation of business of the individual or entity being disparaged.





6

--------------------------------------------------------------------------------

 

 

 

(d)        Non-Solicitation.  You acknowledge and agree to adhere to your
continuing legal and contractual obligations to the Company with respect to
non-solicitation, as set forth in the applicable ITG Notice and Non-Solicitation
Policy and specifically agree that the provisions of Sections 3, 4, and 6
thereof remain valid and binding and survive the termination of your
employment.  In addition, you further agree that the period of non-solicitation
set forth in Section 3(i) of the ITG Notice and Non-Solicitation Policy shall be
amended and restated to be the greater of either: (i) the period of time from
twelve (12) months after your Separation Date or (ii) the period of time from
the Separation Date to the date on which all of the Basic Units and Matching
Units granted to you pursuant to the Equity Subplan are settled in accordance
with Section 1(a) above.

(e)        Non-Competition.  You hereby agree that, for a period of six (6)
months after the Separation Date (the “Non-Competition Period”), unless approved
in advance in writing by the Company’s Chief Executive Officer, which approval
shall not be unreasonably withheld or delayed, you will not, in any manner,
directly or indirectly be engaged in or participate in any business, endeavor,
or entity that is engaged in brokerage operations or that competes with any of
the businesses of the Company or its Affiliates as such businesses exist or are
in the process of being demonstrably planned as of the Separation Date,
including, but not limited to, any business engaged in the offering of execution
services for equities, options, or futures, trade order and execution management
software, multi-asset connectivity services for order routing and indications of
interest, and trading and portfolio analytics (collectively, a “competing
business”), within any geographical area in which, as of the Separation Date,
the Company or any of its Affiliates engage or demonstrably plan to engage in
such business, including any area in which the Company has an office or offers
its services.  For the avoidance of doubt, you will be deemed to be directly or
indirectly engaged or participating in a competing business if you are a
principal, agent, or stockholder (or other proprietary or financial interest
holder) of five percent (5%) or more of any such business or are or become a
director, officer, agent, employee, salesperson, sales representative, broker,
partner, individual proprietor, lender, or consultant to or of any such
business.

 

(f)         Confidentiality of this Agreement.  You will maintain the
confidentiality of and not disclose the terms and conditions of this Agreement,
including the amount and nature of the consideration provided to you hereunder,
to any third parties, with the exception of: (i) members of your immediate
family, your attorneys, accountants, tax, or financial advisors, each of whom
shall be informed of this confidentiality obligation and shall agree to be bound
by its terms; (ii) the Internal Revenue Service or state or local taxing
authority; (iii) as is expressly required or protected by law; (iv) in any
action to challenge or enforce the terms of this Agreement; or (v) any
prospective employer but only with respect to the restrictions on your
activities following the Separation Date.  You acknowledge and agree that your
promise to maintain the confidentiality of this Agreement is a material term of
this Agreement. You represent and warrant that, as of the date you sign this
Agreement, you have not had any discussion or made any disclosure contrary to
your obligations under this Section.





7

--------------------------------------------------------------------------------

 

 

 

(g)        Cooperation.  You agree that you will be reasonably available upon
reasonable advance notice from the Company to cooperate with, and assist, ITG
and any of its Affiliates with respect to any internal or regulatory or
governmental action, investigation, or proceeding, or any actual or threatened
litigation or arbitration.  The Company agrees to reimburse you for reasonable
and pre-approved expenses in connection with any such cooperation or assistance.

(h)        Remedies.  You acknowledge and agree that the restrictions and
agreements contained in Section 4, in view of the nature of the business in
which ITG and its Affiliates are engaged, are reasonable, necessary, and in the
Company’s best interests in order to protect the legitimate business interests
of ITG and its Affiliates, and that any violation thereof shall be deemed to be
a material breach of this Agreement and that the Company shall be entitled to
pursue any and all remedies available to it in a court of competent
jurisdiction.  In the event the Company or any of its Affiliates brings an
action to redress a violation of Section 4, the prevailing party on any claim(s)
in such action shall be entitled to recover all of their reasonable attorneys’
fees and costs incurred in connection therewith.

5.            Protected Conduct.

(a)        Nothing in this Agreement, including, but not limited to, Sections 2
(General Release) or 4 (Your Continuing Obligations and Protection of ITG’s
Rights), shall prohibit or restrict you, or be construed to prohibit or restrict
you, from filing a charge or complaint with, reporting possible violations of
any law or regulation, making disclosures to (including providing documents or
other information), and/or participating in any investigation or proceeding
conducted by any self-regulatory organization or governmental agency, authority,
or legislative body, including, but not limited to, the Securities and Exchange
Commission and/or Equal Employment Opportunity Commission or as otherwise
required by law; provided, however, that by signing this Agreement you
understand, acknowledge, and agree that you are waiving your right to receive
individual relief based on claims asserted in any such charge or complaint,
except for any right you may have to receive a payment from any such
self-regulatory organization or governmental agency, authority, or legislative
body (and not the Company) for documents or information provided to such
self-regulatory organization or governmental agency, authority, or legislative
body.

(b)        You are hereby notified that under the Defend Trade Secrets Act: (i)
no individual will be held criminally or civilly liable under Federal or State
trade secret law for disclosure of a trade secret (as defined in the Economic
Espionage Act) that is: (A) made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and made
solely for the purpose of reporting or investigating a suspected violation of
law; or, (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public; and
(ii) an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court





8

--------------------------------------------------------------------------------

 

 

 

proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.

6.            Denial of Wrongdoing.  Nothing about the fact or content of this
Agreement, including that you are receiving any payments or benefits under it,
shall be considered or deemed to be an admission of any wrongdoing, liability,
or violation of law by ITG or any of the ITG Released Parties.  ITG denies any
liability, committing any wrongdoing, or violating any legal duty with respect
to you, your employment, or your separation from employment.

7.            Timeline for Considering, Signing and Returning this Agreement.
 You shall have twenty-one (21) calendar days after the date you received this
Agreement to review and consider it, to discuss it with an attorney of your
choosing, and to decide whether or not to sign it (the “Review Period”).   If
you elect to sign this Agreement, the executed Agreement must be returned to
ITG, c/o Human Resources, One Liberty Plaza, 165 Broadway, New York, NY 10006,
no earlier than the Separation Date and no later than the last day of the Review
Period. This deadline will be extended to the next business day should it fall
on a Saturday, Sunday, or holiday recognized by the U.S. Postal Service.  You
acknowledge and agree that if you fail to return the executed Agreement to ITG
within the Review Period, the entire Agreement shall be null and void and the
parties shall have no obligations to one another under the Agreement.  The
parties agree that any changes to this Agreement, whether material or
immaterial, do not restart the running of the Review Period.

8.            Timeline for Revoking this Agreement.  Once you have signed this
Agreement, you will then be permitted to revoke this Agreement at any time
during the period of seven (7) calendar days following the date you sign it by
delivering to ITG, c/o Human Resources, One Liberty Plaza, 165 Broadway, New
York, NY 10006, a written notice of revocation.  If you wish to revoke this
Agreement, the notice of revocation must be received by ITG no later than the
seventh calendar day following your execution of this Agreement.  If this day
falls on a Saturday, Sunday, or holiday recognized by the U.S. Postal Service,
the seven-day time limit shall be extended to the next business day.

9.            Effective Date.  This Agreement will not be effective or
enforceable, and no payments or benefits shall be provided hereunder, unless and
until ITG has received your signed Agreement within the Review Period, and the
seven day revocation period has expired without your having exercised your right
of revocation (the “Effective Date”).  ITG reserves the right, after receiving
your signed Agreement, to reject your signed Agreement in the event that you
engage in misconduct (as determined by ITG in its sole discretion) prior to your
Separation Date or prior to the Effective Date (to the extent such date is after
the Separation Date).  In the event the Agreement is rejected by ITG, it will be
null and void and unenforceable.





9

--------------------------------------------------------------------------------

 

 

 

10.          Miscellaneous.

(a)        Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon (i) ITG, its successors, and assigns, and any company with
which ITG may merge or consolidate or to which ITG may sell substantially all of
its assets, and (ii) you and your executors, administrators, heirs, and legal
representatives.

(b)        Choice of Law.  This Agreement shall be subject to and governed by
and interpreted in accordance with the laws of the State in which you are
employed as of your Separation Date, without regard to conflicts of law
principles.

(c)        409A.  This Agreement is intended to comply with Section 409A of the
Internal Revenue Code and its corresponding regulations, or an exemption, and
payments may only be made under this Agreement upon an event and in a manner
permitted by Section 409A of the Code, to the extent applicable, including the
requirement that payments of deferred compensation subject to Section 409A of
the Code to “specified employees” as such term is defined under Section 409A be
delayed for six months following a separation of service if no exception to
Section 409A is available.  For purposes of Section 409A of the Code, each
payment hereunder shall be treated as a separate payment and the right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments.  In no event will you, directly or indirectly,
designate the calendar year of settlement, and if a payment that is subject to
execution of this Agreement could be made in more than one taxable year, payment
shall be made in the later taxable year.   All reimbursements and in-kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of Section 409A of the Code.  Neither ITG nor any of its
affiliates makes or has made any representation, warranty or guarantee of any
federal, state or local tax consequences of your receipt of any benefit or
payment hereunder, including, but not limited to, under Section 409A of the
Code.

11.          Specific Enforcement.  The parties agree that this Agreement may be
specifically enforced in court and may be used as evidence in a subsequent
proceeding in which any of the parties allege a breach of this Agreement.

12.          Judicial Interpretation/Modification; Severability.  Except for
Section 2, in the event that any one or more provisions (or portion thereof) of
this Agreement is held to be invalid, unlawful, or unenforceable for any reason,
the invalid, unlawful, or unenforceable provision (or portion thereof) shall be
construed or modified so as to provide the Company and the ITG Released Parties
with the maximum protection that is valid, lawful, and enforceable, consistent
with the intent of the Company and you in entering into this Agreement.  If such
provision (or portion thereof) cannot be construed or modified so as to be
valid, lawful, and enforceable, that provision (or portion thereof) shall be
severed from the remainder of this Agreement (or provision), and the remainder
shall remain in full effect and be construed as broadly as possible, as if such
invalid, unlawful, or unenforceable provision (or portion thereof)





10

--------------------------------------------------------------------------------

 

 

 

had never been contained in this Agreement.  In the event that Section 2 is held
to be invalid, unlawful, or unenforceable for any reason, in whole or in part,
ITG shall have the option to render this Agreement null and void in its sole
discretion.

13.          Complete Agreement.  Except for any promissory note(s) or other
debt obligation(s) you may owe to the Company as of the Effective Date, the
terms of any other confidentiality, intellectual property, inventions,
non-competition, or non-solicitation obligation to (or other restrictive
covenant with) ITG, this Agreement cancels, supersedes and replaces any and all
prior agreements (written, oral, or implied-in-fact or in law) between you and
the Company regarding all of the subjects covered by this Agreement.  Except as
set forth in the immediately preceding sentence, this Agreement is the full,
complete, and exclusive agreement between you and the Company regarding the
subjects covered by this Agreement. The Company has made no promises to you
other than those in this Agreement and neither you nor the Company is relying on
any representation or promise, whether oral or in writing, that is not expressly
stated in this Agreement in considering this Agreement or deciding to enter into
this Agreement.

14.          Changes to Agreement.  This Agreement cannot be changed except by
another written agreement that is dated and is signed by you and by a duly
authorized representative of the Company.

15.          WAIVER OF JURY TRIAL.  You and the Company hereby waive your
respective right to, and agree not to seek or request, a jury trial in any
lawsuit arising out of or relating to your employment or this Agreement
(including, without limitation, any breach or alleged breach thereof).





11

--------------------------------------------------------------------------------

 

 

 

16.          Legal Counsel. You are hereby advised of your right to consult with
an attorney of your choice before signing this Agreement, which includes a
general release and a jury trial waiver.

If the foregoing conforms to your understanding and is acceptable to you, please
indicate your agreement by signing and dating the enclosed copy of this
Agreement and returning it to the Company as per the instructions in Section 7
above.  In the event you fail to execute and return this Agreement in a timely
manner, or you execute and then elect to revoke this Agreement, this Agreement
will be of no further force and effect, you will not receive any of the payments
or benefits hereunder, and neither you nor the Company will have any further
rights or obligations hereunder.

*     *     *

Thank you for your service to the Company, and we wish you the best for your
future.

 

 

 

 

 

Sincerely,

 

 

 

 

 

ITG Inc.

 

 

 

By:

  /s/ Peter Goldstein

 

Peter Goldstein

 

Global Head of Human Resources

 

You acknowledge that you are signing this Agreement knowingly and voluntarily
and that the Company has provided you with a reasonable opportunity to review
and consider this Agreement before signing it.

 

 

 

 

 

Dated:

  March 23, 2018

 

/s/ James P. Selway III

 

James P. Selway III

 

12

--------------------------------------------------------------------------------